Citation Nr: 0028713	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The veteran revoked all powers-of-attorney by a written 
statement in May 1996.  He specifically noted that he wished 
to represent himself in the current appeal for VA benefits.

The veteran was scheduled for a hearing in October 1996 
before a member of the Board sitting in Detroit, Michigan, 
but he did not report to the hearing.  

This case was remanded by the Board in March 1997 for further 
development to ascertain the nature of the veteran's 
stressors.  The RO has performed adequately in attempting to 
complete the requested development.  

The veteran in May 1997 also requested a hearing before a 
member of the Board in Washington, DC.  The hearing that had 
been scheduled for June 5, 2000 was postponed when the Board 
determined that the veteran had, in fact, shown good cause.  
However, because the veteran did not report to the 
rescheduled hearing on August 14, 2000, the Board will now 
decide the case based on the evidence currently of record.


FINDINGS OF FACT

1.  The record does not reflect that the veteran engaged in 
combat with the enemy during active duty.

2.  The veteran has not presented credible supporting 
evidence that he experienced the claimed in-service stressors 
upon which the diagnosis of an acquired psychiatric disorder, 
to include PTSD, has been based.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, is not the 
result of active military duty.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  At this stage, the evidence of record reflects 
that the veteran has been diagnosed with PTSD that has been 
related to his claimed stressors from service.  In addition, 
the Board is further satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, the VA determines that the veteran 
did not engage in combat with the enemy, and was not a 
prisoner of war (POW), or the claimed stressor is not related 
to combat or POW experiences, the veteran's lay statements, 
by themselves, will not be enough to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), 
(f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In the first 
instance, the Board must consider whether the veteran engaged 
in combat, which would allow for relaxed evidentiary 
requirements in establishing that a service-induced stressor 
occurred.  38 U.S.C.A. § 1154(b).  The veteran in an August 
1992 hearing before the RO described three incidents during 
his active duty in Vietnam that still affect him.  First, he 
stated that he was in Fire Base Arrow "Z" Coca [sic] in 
July 1968 on guard duty when his bunker was hit by a mortar; 
he further indicated that he was pinned down under sandbags 
for several hours before excavation out of that fortification 
was possible.  In a second incident, the veteran stated that 
a fellow serviceman was killed when he stepped onto a 
landmine, and the veteran was told to find the deceased 
soldier's "dog tags."  He stated during the August 1992 
hearing the name of the dead serviceman was [B.J.], but he 
later reported that he did not know the name of the 
serviceman, although they were friends.  In a third incident, 
the veteran stated that he was ordered to destroy a village 
that contained some women and children.  He said that he did 
not participate in the destruction, but he has reported that 
the incident still affects him.  He did not give the name or 
location of the village.

The veteran clarified in correspondence received by the RO in 
March 1997 that the rocket incident in which he was buried 
occurred on July 4, 1968 at Fire Base Coker [sic] in a rock 
quarry.  He reported that between one and four o'clock in the 
morning, his bunker was hit by a B40 mortar shell.  He said 
he was in the 321 Army Regiment, 82nd Airborne Division, 3rd 
Battalion.  He then indicated that the incident may have 
occurred in May 1968.  He said in the March 1997 
correspondence that he did not know any names that would help 
to corroborate the incident.  

The veteran had previously reported that he served as a 
cannoneer and as a radio operator during his tour in the 
Republic of Vietnam.  The veteran's Defense Department (DD) 
Form 214 does not reflect that he was awarded any of the 
citations that would connote a combat veteran, and it does 
not show that he was a prisoner of war.  The DD 214 shows 
that the veteran served in the Republic of Vietnam, but he 
was not awarded the Combat Infantryman's Badge, a Purple 
Heart, or any other award that would show presumptively that 
he engaged in combat with the enemy.

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran have taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Pursuant to VAOPGCPREC 12-99 (Oct. 18, 
1999), 38 U.S.C.A. § 1154(b) requires that the veteran have 
actually participated in combat with the enemy, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone," but did not themselves engage in combat with 
the enemy.  In reading the veteran's assertions concerning 
combat, the Board has determined that his alleged stressors 
do not constitute actively engaging in combat with the enemy.  
Assuming that he was in an area in which a mortar attack or a 
land mine explosion occurred, the veteran has not claimed 
that he participated actively in any combat operation.  
Likewise, the veteran stated that he was ordered to destroy a 
village, but he did not indicate that the village was 
defended by the enemy; instead, he reported that it contained 
women and children.  The veteran has not stated that he 
actively engaged enemy combat forces during his tour of duty 
in Vietnam, and there are no combat ribbons that would show 
that he participated in combat.  The Board therefore 
concludes as a factual matter that the veteran did not engage 
the enemy in combat.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

As the veteran did not engage in combat, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  Pursuant to the Board's March 
1997 remand, the RO has attempted to verify the veteran's 
combat stressors.  His description of the alleged incidents, 
however, could not be confirmed by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) without 
additional information, which he failed to provide.  The RO 
received military records from the USASCRUR that show some of 
the activity relevant to the time frame provided by the 
veteran, but there is no indication in these records that the 
mortar incident described by the veteran actually occurred.  
The military records show that between the period of May 17, 
1968 to July 31, 1968, the 82nd Airborne engaged in 
"extremely light contact with enemy units.  Low level 
incidents were carried on by the enemy.  Hardly any harassing 
by enemy units using direct fire was noted.  Enemy casualties 
remained light during the period."  The records contained no 
indication of the rocket attack specified by the veteran in 
either May 1968 or July 1968.

Along with the military records, the USASCRUR sent a December 
1997 letter advising that the "information [provided by the 
veteran was] insufficient for the purpose of conducting 
meaningful research on [the RO's] behalf."  Instead, the 
veteran had to provide specific data regarding combat 
incidents, including the date of the incident to within seven 
days, place and type of incident, and full names and numbers 
of casualties.  Although the veteran has provided the name of 
the base camp and a specific date during which the incident 
occurred (along with a report that the incident may have 
alternatively happened in May 1968), there is no indication 
in the records corroborating this account.  The available 
military records contain no mention of this incident-in 
fact, those records show that enemy contact was "extremely 
light," and that there was virtually no direct contact with 
the enemy during that period for the 82nd Airborne.  The 
veteran did not provide any further information.

Likewise, there is insufficient corroboration regarding the 
other incidents described by the veteran, who has not 
provided specific dates and locations concerning these 
events.  The available military records do not contain any 
indication that these events took place.  The veteran has not 
indicated the name of the destroyed village, or the name of 
the serviceman who stepped on the landmine.  During his 
August 1992 RO hearing, he gave the name of the serviceman 
who stepped on the landmine, but he subsequently rescinded 
those statements.  He later said that [B.J.] was actually a 
childhood friend, not the soldier who was killed by the 
landmine.  The veteran reported that he did not know the name 
of the that soldier, although they were friends.  Moreover, 
he stated in an October 1994 correspondence that he can 
remember the name of only one serviceman in his company; 
however, there was no further information provided, and the 
veteran did not offer specifics to enable the RO to contact 
that serviceman for corroboration.

Although the RO has given the veteran ample notice and 
opportunity to provide specifics regarding the particular 
incidents involved with this claim, he has not provided any 
further information that would assist the RO in developing 
the requisite corroboration.  Because the veteran's DD 214 
does not reflect that he engaged in combat or was a prisoner 
of war, and because there has been insufficient corroboration 
about the alleged incidents despite the existence of ample 
notice and opportunity to the veteran for additional 
specifics, the Board concludes that 38 U.S.C.A. § 1154(b) is 
not for application in this case.  The veteran has not 
provided independent evidence to corroborate his statements 
of stressors.  Considering these factors, and after reviewing 
the evidence of record, the Board concludes that the veteran 
did not engage in combat with the enemy and his stressors 
could not be verified after sufficient attempts to do so by 
the RO.

Thus, the Board finds that the veteran has failed to 
establish the presence of a verified stressor to serve as a 
basis for a diagnosis of PTSD that is related to military 
service.  The record contains numerous psychiatric diagnoses 
related to the veteran, who has been diagnosed with 
adjustment disorder with mixed emotional features; 
polysubstance abuse (cocaine and alcohol); PTSD; atypical 
psychosis disorder; mood disorder; personality disorder; and 
bipolar disorder with mania and psychotic symptoms versus 
schizoaffective disorder.  Various diagnoses of PTSD were 
related to incidents that could not be confirmed.  The 
veteran has not established through credible supporting 
evidence that his claimed in-service stressors actually 
occurred, and the medical opinion based on post-service 
examination is not sufficient to establish the occurrence of 
such stressors.  See Cohen, 10 Vet. App. at 142-3.

In reaching this conclusion, the Board notes that the 
veteran's medical diagnosis of PTSD is based solely upon his 
own report of history.  The U.S. Court of Appeals for 
Veterans Claims (Court), when interpreting 38 C.F.R. § 
3.304(f) has stated that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1998).  Moreover, the Court has further stated that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting 
evidence'...credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.  Because there is no evidence of record that 
is in relative equipoise, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
                                            Board of 
Veterans' Appeals



 

